10/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0327


                                 No. DA 21-0327


 STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

THOMAS JAMES LUCERO,

            Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 2, 2022, within which to prepare, serve, and file its

response brief.




TKP                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            October 27 2022